Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGowan (US 2016/0179556).

	Regarding claim 1, McGowan teaches a method (figure 3A), comprising: 
	receiving, from a configuration application (“configuration signature generation algorithm”), by a computing device (“host”), and storing a baseline configuration signature (“initial configuration”) for a first modular device (“I/O” device”) ([0033]);  

 	comparing the current configuration signature with the baseline configuration signature (figure 3A, step 314, match between initial configuration signature and configuration descriptors);  and 
	upon determining the current configuration signature and the baseline configuration signature do not match, generating, by operation of one or more computer processors, a notification indicating that data subsequently received from the first modular device is of uncertain integrity ([0043] “Conversely, if the configuration signature and the configuration descriptors do not match at block 314, it is possible that the configuration descriptors of the I/O device have been modified since the initial connection of the I/O device to the host.  At block 320, a notification in response to the modification to the I/O device may be presented to the user.”). 
 
	Regarding claim 2, McGowan teaches the method of claim 1, wherein the baseline configuration signature is generated by the configuration application and received from the configuration application over a second data communications network ([0017 – “The instructions that are executed by the processor 102 may be used to discover the I/O device 108 when initially connected to the host 100, when a connection is re-established with the host 100 after a power-down operation or failure, thus, resulting in a boot process, and when re-connected, i.e., subsequent connection, to the host 100.”). 
 
	Regarding claim 3, McGowan teaches the method of claim 2, wherein the configuration application is configured to generate the baseline configuration signature using initial configuration data for the first modular device and upon successful configuration of the first modular device ([0033 – “Upon an initial connection of the I/O device, the host builds an identification signature and a configuration signature and saves both signatures.  During subsequent I/O connections of the same I/O device, the host will use the identification signature to recognize whether the I/O device has been previously attached to the host.  Furthermore, the host will use the configuration signature to determine whether the I/O device has been modified since its initial connection.“). 
 
	Regarding claim 4, McGowan teaches the method of claim 3, wherein the first modular device is configured, upon initialization, to retrieve configuration data on the first modular device at the time of initialization and to generate the current configuration signature using the retrieved configuration data ([0041] – “With a high level of confidence, the initial configuration signature consists of an image of all the descriptors captured when the I/O device was first discovered, i.e., each characteristic of the current configuration signature should explicitly match each of the characteristics of the descriptor set initially captured for by the initial configuration signature. [0052] - a "Get 
Configuration (full)" request may be requested by the host 402 and a "Configuration Descriptor (full)" may be returned by the I/O device 404 to provide all of the related interface, endpoint, and other descriptors related to the I/O device 404.  At operation 420, a configuration signature related to the configuration descriptors may be formed by the host 402 based on the communication events 416 and 418.”]. 
 
	Regarding claim 5, McGowan teaches the method of claim 4, wherein the baseline configuration signature comprises a hash value, and wherein the configuration application is configured to use the initial configuration data as input to a predefined hash function to generate the baseline configuration signature ([0046] – “An algorithm, for example, a checksum or hash-tag value, may be used to build the configuration signature.”). 
 
	Regarding claim 6, McGowan teaches the method of claim 5, wherein the current configuration signature comprises a second hash value, and wherein the first modular device, upon initialization, is configured to use the retrieved configuration data as input to the predefined hash function to generate the current configuration signature ([0046] – “the host may store an image of the descriptors or use the descriptors to build the configuration signature.  An algorithm, for example, a checksum or hash-tag value, may be used to build the configuration signature.  For example, the descriptors (e.g., configuration descriptors, other types of descriptors) can be implemented in the algorithm to build a configuration signature hash tag or a configuration signature checksum.  At block 340, the configuration signature is saved to the host, along with the identification signature in the storage location.  At block 342, the host may load the appropriate class drivers in order to control the new I/O device during usage.  At block 344, after the drivers are loaded, the new I/O device may be enabled and considered available for applications of the host to access.”]. 
 
	Regarding claim 7, McGowan teaches the method of claim 1, further comprising: subsequent to determining the current configuration signature and the baseline configuration signature do not match, flagging one or more data values received from the first modular device as of uncertain integrity ([0043] – “the notification can be a description of the modification”).
 
	Regarding claim 8, McGowan teaches the method of claim 4, wherein the initial configuration data and the retrieved configuration data each define a communication protocol for an implicit communication of data between the first modular device and the computing device ([0035] – “the I/O device may include human interface device (HID) class descriptors, such as for keyboard or pointing devices, used to control the operation of the host.  The HID class-specific descriptors differ from the device descriptors of a mass storage, communication, or other class devices”). 
 
	Regarding claim 9, McGowan teaches the method of claim 8, wherein the defined communication protocols specify at least one of a plurality of data types to be transmitted, an ordering of the plurality of data types, and a size of at least one of the plurality of data types ([0035] – “the host may read HID descriptors that specify the number, type, and size of the HID descriptors and physical descriptors associated with the HID.”). 
 
	Regarding claim 10, McGowan teaches a method, comprising: upon initialization of a first modular device, generating a current configuration signature using current data values for a predefined set of configuration parameters ([0041] - upon initialization of the first modular device (“I/O device”), receiving (figure 3A - read device descriptions 304), over a first data communications network, a current configuration signature (“current configuration signature”) from the first modular device); 
	receive a baseline configuration signature from a control device, wherein the baseline configuration signature was provided to the control device by a configuration application when the first modular device was configured (figure 3A – read configuration descriptors 312); 
	comparing the received baseline configuration signature with the generated current configuration signature (figure 3A, step 314, match between initial configuration signature and configuration descriptors);  and 
	upon determining the current configuration signature and the received baseline configuration signature do not match, generating a notification indicating that data communicated between the first modular device and the control device are of uncertain integrity ([0043] “Conversely, if the configuration signature and the configuration descriptors do not match at block 314, it is possible that the configuration descriptors of the I/O device have been modified since the initial connection of the I/O device to the host.  At block 320, a notification in response to the modification to the I/O device may be presented to the user.”). 
 
	Regarding claim 11, McGowan teaches  The method of claim 10, wherein the baseline configuration signature is generated by a configuration application ([0017 – “The instructions that are executed by the processor 102 may be used to discover the I/O device 108 when initially connected to the host 100, when a connection is re-established with the host 100 after a power-down operation or failure, thus, resulting in a boot process, and when re-connected, i.e., subsequent connection, to the host 100.”).
 
	Regarding claim 12, McGowan teaches the method of claim 11, wherein the configuration application is configured to generate the baseline configuration signature using initial configuration data for the first modular device and upon successful configuration of the first modular device ([0033 – “Upon an initial connection of the I/O device, the host builds an identification signature and a configuration signature and saves both signatures.  During subsequent I/O connections of the same I/O device, the host will use the identification signature to recognize whether the I/O device has been previously attached to the host.  Furthermore, the host will use the configuration signature to determine whether the I/O device has been modified since its initial connection.“). 
 
	Regarding claim 13, McGowan teaches the method of claim 12, wherein the baseline configuration signature comprises a hash value, and wherein the configuration application is configured to use the initial configuration data as input to a predefined hash function to generate the baseline configuration signature ([0046] – “An algorithm, for example, a checksum or hash-tag value, may be used to build the configuration signature.”). 
 
	Regarding claim 14, McGowan teaches the method of claim 13, wherein the current configuration signature comprises a second hash value, and wherein the first modular device, upon initialization, is configured to use the current data values for the predefined set of configuration parameters input to the predefined hash function to generate the current configuration signature ([0046] – “the host may store an image of the descriptors or use the descriptors to build the configuration signature.  An algorithm, for example, a checksum or hash-tag value, may be used to build the configuration signature.  For example, the descriptors (e.g., configuration descriptors, other types of descriptors) can be implemented in the algorithm to build a configuration signature hash tag or a configuration signature checksum.  At block 340, the configuration signature is saved to the host, along with the identification signature in the storage location.  At block 342, the host may load the appropriate class drivers in order to control the new I/O device during usage.  At block 344, after the drivers are loaded, the new I/O device may be enabled and considered available for applications of the host to access.”). 
 
 	Regarding claim 15, McGowan teaches the method of claim 14, wherein the initial configuration data and the retrieved configuration data each define a communication protocol for an implicit communication of data between the first modular device and the computing device ([0035] – “the I/O device may include human interface device (HID) class descriptors, such as for keyboard or pointing devices, used to control the operation of the host.  The HID class-specific descriptors differ from the device descriptors of a mass storage, communication, or other class devices”). 
 
	Regarding claim 16, McGowan teaches the method of claim 15, wherein the defined communication protocols specify at least one of a plurality of data types to be transmitted, an ordering of the plurality of data types, and a size of at least one of the plurality of data types ([0035] – “the host may read HID descriptors that specify the number, type, and size of the HID descriptors and physical descriptors associated with the HID.”). 
 
	Regarding claim 17, McGowan teaches the method of claim 10, further comprising: subsequent to determining the current configuration signature and the baseline configuration signature do not match, flagging one or more data values received from the control device as of uncertain integrity ([0043] – “the notification can be a description of the modification”). 
 
	Regarding claim 18, McGowan teaches a system, comprising: a modular device (figure 1: I/O devices 108), comprising: a first one or more computer processors ([0063] – I/O device including a processor and non-transitory computer readable medium);  and a first non-transitory memory containing computer program code that, when executed by operation of the first one or more computer processors, performs a first operation ([0063] – I/O device including a processor and non-transitory computer readable medium);  and 
	a control device (figure 1: host device 100), comprising: a second one or more computer processors;  and a second non-transitory memory containing computer program code that, when executed by operation of the second one or more computer processors, performs a second operation  ([0063] – host device including a processor and non-transitory computer readable medium);  
	wherein the first operation comprises: upon initialization, generating a current configuration signature using current data values for a predefined set of configuration parameters  ([0041] - upon initialization of the first modular device (“I/O device”), receiving (figure 3A - read device descriptions 304), over a first data communications network, a current configuration signature (“current configuration signature”) from the first modular device), wherein the predefined set of configuration parameters define an implicit communications protocol for communications between the modular device and the control device ([0002] - An input/output (I/O) device may support the Downloadable Firmware Update (DFU) I/O device Class or a vendor defined mechanism, which defines a protocol for sending new firmware updates to the device.  In embodiments, the DFU generically refers to a mechanism that allows the firmware of an I/O device to be updated, irrespective of whether the USB DFU Device Class, a vendor defined, or other method is used.  Vendors may take advantage of the DFU Device Class or a vendor-defined mechanism to update the I/O device when firmware bugs are found, class-specific protocols are changed, and features are added, among other firmware updates.  In some cases, a I/O device may be reprogrammed during a firmware update to harm a system];  and 
	transmitting the current configuration signature to the control device over a data communications network ([0018] - during the initial connection, the discovery block 110 reads descriptors (e.g., device descriptors, configuration descriptors) of the I/O 
device 108 and a build block 112 builds a device signature, i.e., a configuration signature, based on the descriptors of the I/O device 108.  The configuration signature is saved and compared against descriptors of the I/O device 108 during subsequent connections. );  and 
	wherein the second operation comprises: receiving, from a configuration application, and storing a baseline configuration signature for the modular device (figure 3A – read configuration descriptors 312);
	receiving, from the modular device, the current configuration signature (figure 3A – read configuration descriptors 312);  
	comparing the current configuration signature with the baseline configuration signature (figure 3A, step 314, match between initial configuration signature and configuration descriptors);  and 
	upon determining the current configuration signature and the baseline configuration signature do not match, generating a notification indicating that data subsequently received from the modular device is of uncertain integrity ([0043] “Conversely, if the configuration signature and the configuration descriptors do not match at block 314, it is possible that the configuration descriptors of the I/O device have been modified since the initial connection of the I/O device to the host.  At block 320, a notification in response to the modification to the I/O device may be presented to the user.”). 
 
	Regarding claim 19, McGowan teaches the system of claim 18, wherein the baseline configuration signature is generated by the configuration application using initial configuration data that defines an implicit communications protocol for an implicit communication of data between the modular device and the control device ([0018] - during the initial connection, the discovery block 110 reads descriptors (e.g., device descriptors, configuration descriptors) of the I/O device 108 and a build block 112 builds a device signature, i.e., a configuration signature, based on the descriptors of the I/O device 108.  The configuration signature is saved and compared against descriptors of the I/O device 108 during subsequent connections). 
 
	Regarding claim 20, McGowan teaches the system of claim 19, wherein the defined communication protocols specify at least one of a plurality of data types to be transmitted, an ordering of the plurality of data types, and a size of at least one of the plurality of data types ([0035] – “the host may read HID descriptors that specify the number, type, and size of the HID descriptors and physical descriptors associated with the HID.”). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. BeSerra et al. (US 10,896,266) – hardware component used to determine if particular component can be used to attest an identity of a particular component. 
2. Gourlay et al. (US 2014/0280846) – matching configuration signature with policy on a controller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443